Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-13 are pending in the application. Claims 1 and 3-13 are rejected. 

Response to Amendment / Argument
Applicant’s amendments have necessitated new grounds of rejections (where all previous rejections are withdrawn); however, Applicant’s arguments will be addressed as they relate to the rejections below. On page 6 of the response, Applicant asserts that WO ‘382 fails to disclose solid-liquid phase separation; however, this limitation is addressed in the rejection below. Further on page 6, Applicant asserts the object of WO ‘382 “is to provide an alternative method of extracting oil”. Applicant provides citations on page 7 and discusses limitations regarding separating non-water soluble components from an extraction liquid comprising water-soluble components. Applicant appears to be reading significant limitations into the claims. There is no requirement that the extraction only extract certain components. If an oil extraction also extracts even a miniscule portion of water-soluble components, the limitation of “extracting water-soluble components” would be met. Similarly, the limitation of “separating non-water-soluble components” does not require that the majority or any significant portion be separated. The prior art teaches extraction from seeds such that even filtering portions of the shell would meet the limitation. Applicant provides similar arguments on page 8, which are not found persuasive for the same reason.
On pages 8 and 9 of the response, Applicant traverses double patenting rejections regarding lack of solid-liquid phase separations. This limitation is addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/058382 by Jordan et al. in view of Pethig et al. Phys. Med. Biol. 1987, 32, 933-970.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Jordan et al. teach the following general method of page 3:

    PNG
    media_image1.png
    282
    714
    media_image1.png
    Greyscale

The prior art teaches using liquid dimethyl ether (recited in dependent claims 4, 7 and 8). The prior art teaches that the material being extracted includes biological materials on page 3, lines 12-20. The prior art further teaches vaporization in lines 10 and 11. Regarding the limitation of instant claim 1 of extracting water-soluble components, the prior art teaches that the method can extract both fat-soluble compounds and some water-soluble compounds on page 4, lines 11-14. Regarding the conditions of instant claim 4, the prior art teaches a preferred embodiment on page 4 where the extraction is carried out at 25 °C and 5 atmospheres, which corresponds to 0.5 MPa. Regarding instant claim 3, the prior art teaches the use of liquid DME such that choosing the conditions that would result in the method of the prior art would meet the limitation of claim 3. Regarding instant claim 5, the prior art teaches extraction of antibiotics on page 3, line 18. Regarding instant claim 6, the prior art teaches an extraction system on page 4, line 20 through page 5, line 4 that includes “a reaction chamber wherein the material is extracted with the DME solvent” corresponding to an “extracting unit” of claim 6 and further teaches “an evaporation chamber wherein the DME solvent evaporates from the separated solvent liquor” corresponding to a “concentration unit” of claim 6. Regarding instant claim 9, the prior art teaches materials including foliage, seeds, cartilage and tissue from animals as embraced by claim 9.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not explicitly teach the use of “separating non-water-soluble components from said extraction liquid comprising said water-soluble components by solid-liquid phase separation.”
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches the following example on page 6:

    PNG
    media_image2.png
    194
    715
    media_image2.png
    Greyscale

The prior art teaches using a filter bag to contain powdered substrate. The prior art does not explicitly state that the filter functions to contain non-water-soluble components; however, the prior art generally teaches the use of filters on page 5:

    PNG
    media_image3.png
    230
    710
    media_image3.png
    Greyscale

Even if a person having ordinary skill in the art would not recognize that the “filter bag” of the prior art functions to contain non-water-soluble material such as portions of seeds, a person having ordinary skill in the art would have been motivated to use a filter between the reaction chamber and the evaporation chamber to avoid having particulate matter transfer to the evaporation chamber, which would further read on claim 13.
	Regarding instant claims 10-12, as noted above the prior art teaches extraction from biological tissue including foliage, microorganisms and cartilage and tissues from invertebrate and higher animals. Pethig et al. teach the water content of various tissues and organs on page 952 as part of Table 5 where various examples overlap with the narrowest range of instant claim 12. Accordingly, a person having ordinary skill in the art in applying the teachings of Jordan et al. to the embodiments taught in the prior art would expect that biological materials being extracted would overlap with instant claims 10-12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/611,035 in view of WO 2006/058382 by Jordan et al. and in further view of Pethig et al. Phys. Med. Biol. 1987, 32, 933-970. Claim 11 of the copending case recites a method that includes treating biological tissue with liquefied gas and where dependent claims 14 and 15 of the copending case recite the conditions of instant claim 4 and where using a liquefied gas would additionally meet the limitation of instant claim 3 in order to have the gas remain liquid. The claims of the copending case do not teach vaporizing the liquefied gas or the extraction of water-soluble components; however, the discussion under 35 USC 103 is incorporated here by reference. A person having ordinary skill in the art would expect that additional water soluble compounds present in a biological tissue would be extracted as taught by Jordan et al. Furthermore, a person having ordinary skill in the art would have been motivated to vaporize the liquefied gas so that it could be reused as taught by Jordan et al. (page 3, line 11) and include a filtration aspect as discussed under 35 USC 103. Jordan et al. further teach that components such as antimicrobial compounds can be extracted as recited in instant claim 5. Claim 6 would further be obvious in view of the method of the patent since it would involve the set-up taught by Jordan et al. Regarding the limitation of dimethyl ether in instant claim 4, claim 20 of the copending case teaches the use of dimethyl ether. Additional limitations are discussed under 35 USC 103.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 11-13 of copending Application No. 16/980,728 in view of WO 2006/058382 by Jordan et al. and in further view of Pethig et al. Phys. Med. Biol. 1987, 32, 933-970. Claim 1 of the copending case recites a method that includes treating biological material using liquefied DME. Claim 1 of the copending case further teaches volatilizing the liquefied DME. The claims of the copending case do not teach the extraction of water-soluble components; however, the discussion under 35 USC 103 is incorporated here by reference. A person having ordinary skill in the art would expect that additional water soluble compounds present in a biological tissue would be extracted as taught by Jordan et al. Furthermore, a person having ordinary skill in the art would have been motivated to vaporize the DME so that it could be reused as taught by Jordan et al. (page 3, line 11) and additionally include a feature of filtration. Jordan et al. further teach that components such as antimicrobial compounds can be extracted as recited in instant claim 5. Jordan et al. further teach the conditions of instant claim 4 and maintaining liquid DME would further read on instant claim 3. Claim 6 would further be obvious in view of the method of the patent since it would involve the set-up as discussed under 35 USC 103. Additional limitations are discussed under 35 USC 103.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626